UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6667


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID A. WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.     James C. Turk, Senior
District Judge.   (1:95-cr-00006-jct-mfu-1; 1:10-cv-80240-jct-
mfu)


Submitted:   August 26, 2010                 Decided:   December 14, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Wilson, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David A. Wilson seeks to appeal the district court’s

order dismissing without prejudice his successive 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues       a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369   F.3d      363,     369     (4th   Cir.      2004).          A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by      demonstrating        that

reasonable      jurists        would    find      that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the     prisoner      must

demonstrate      both     that    the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that the

district court properly dismissed his motion and Wilson has not

made the requisite showing for a certificate of appealability.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                                                                 DISMISSED

                                             2